Case 1:19-cr-00894-KPF Document 30 Filed 09/14/20 Page 1of1

THE LAW OFFICES OF
NATHANIEL Z. MARMUR, PLLC

500 FIFTH AVENUE,40TH FLOOR, NEW YORK, NY 10110
T: 212-257-4894 F: 646-829-9519
NMARMUR@MARMURLAW.COM

WWW.MARMURLAW.COM

September 11, 2020 MEMO ENDORSED

VIA ECF

 

 

 

 

The Honorable Katherine Polk Failla
United States Courthouse

40 Foley Square, Courtroom 618
New York, NY 10007

Re: United States v. Dimitriou, 1:19-cr-00894-KPF-1
Dear Judge Failla,

I represent Jerry Dimitriou and I write to ask the Court for permission to modify the
conditions of his pre-trial release to allow him to travel to Hawley, Pennsylvania from September
18-20 for a family gathering. He is being monitored by Pretrial Services in the Eastern District
of New York, and his officer, Donna Mackey, informs me that he has been compliant with the
terms of his release and that she has no objection to the request. She has also asked for the
Southern District’s position because it has primary jurisdiction over Mr. Dimitriou, and that
office has confirmed that it, too, has no objection (it has asked that we provide his officer with
the itinerary for the trip, which we will do). Finally, AUSA Michael Neff has informed me that
the government consents to this request.

I thank you in advance for your attention to this matter.

Respectfully submitted,
/s/ Nathaniel Z. Marmur

Nathaniel Z. Marmur

Application GRANTED. Mr. Dimitriou is permitted to travel to Hawley,
Pennsylvania on September 18, 2020, and return to the Eastern
District of New York on September 20, 2020.

2020 SO ORDERED.
HON. KATHERINE POLK FAILLA
UNITED STATES DISTRICT JUDGE

Dated: September 14,
New York, New York
